Citation Nr: 1430188	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to an initial compensable disability rating for psuedofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service from September 1989 to October 1992.  He had subsequent service in the Naval Reserve from October 1992 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Columbia, South Carolina. 

In September 2012, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to PTSD, the Veteran has been diagnosed with other psychiatric disabilities including major depressive disorder.  The Board has accordingly recharacterized the issue on appeal to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim.

The issues of entitlement to service connection for a psychiatric disorder, to include major depressive disorder and PTSD, and bilateral pes planus, and entitlement to an increased disability rating for psuedofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 


FINDING OF FACT

The most probative evidence indicates the Veteran's current sleep apnea was not shown in service or for many years thereafter, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in May 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board notes that a VA examination for sleep apnea was not provided.  However, an examination and opinion regarding the Veteran's sleep apnea are not needed because the condition was not shown in service or for years thereafter, the Veteran denied frequent trouble sleeping on various reports of medical history from October 1988 to August 1997, and there is no competent evidence even suggesting the sleep apnea is related to service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  The only evidence suggesting a relationship is unsupported lay assertions.  However, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, a VA examination is not warranted with respect to the sleep apnea claim.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records are negative for any findings, complaints or treatment of sleep apnea.  On reports of medical history in October 1988, (entrance), March 1990, September 1991, and October 1992 (separation), the Veteran denied having frequent trouble sleeping.  

The Veteran's subsequent Naval Reserves examination reports are negative for any findings, complaints, or treatment of sleep apnea.  On reports of medical history in February 1993, March 1997, and August 1997, he denied frequent trouble sleeping.  

VA treatment records note that the Veteran was diagnosed with sleep apnea in January 2009, and was provided a continuous positive airway pressure (CPAP) machine.  
The Veteran has a current diagnosed disorder; i.e., sleep apnea.  As a threshold matter, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his active service and that disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

None of the competent and credible evidence suggests that the Veteran's sleep apnea had its onset during service.  Rather, the post-service treatment records provide evidence against such a finding, indicating that sleep apnea that began more than 16 years after service.  This intervening lapse of years between his separation from active service and the first documented manifestation of the claimed disorder may be used as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, the Veteran denied frequent trouble sleeping on various reports of medical history from October 1988 to August 1997.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran, long after the fact, especially when unsubstantiated).  

As the Veteran's currently diagnosed sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a), consideration under 38 C.F.R. § 3.303(b) is not warranted.  See Walker, supra.  

The Veteran and fellow service members have stated that he was constantly tired, had daytime sleepiness, and trouble sleeping due to sleep apnea while in service.  The Veteran's wife, who was his girlfriend while he was on active duty and immediately thereafter, stated that he would stop breathing while sleeping, and she would have to wake him up to breathe.  She stated that he has had the same sleeping problems since service even though he was not diagnosed with sleep apnea until many years later.  
The statements of the Veteran, his spouse, and his fellow service members regarding his sleep problems are credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the symptoms the Veteran manifested in service were due to sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In light of the absence of any competent medical evidence of record to suggest that the Veteran's current sleep apnea is related to active service, for the Board to conclude that the Veteran has such a disability due to service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for sleep apnea is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a psychiatric disorder, to include major depressive disorder and PTSD, and bilateral pes planus, and entitlement to an increased disability rating for psuedofolliculitis barbae.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Psychiatric Disorder 

When a claimant seeks service connection for PTSD, based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Stated alternatively, corroboration of the claimed personal assault dated contemporaneously with the incident is not required to substantiate the incident.  Instead, examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  Under this regulation, VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred.  Stated otherwise, in a claim of service connection for a psychiatric disorder that is alleged to have been caused by a personal assault, the absence of historical validation of the in-service incident is not necessarily fatal to the claim.  Rather, a VA mental health care provider may express an opinion as to whether, given all evidence of record, the claimed in-service assault occurred.

In this case, service treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.  An October 1992 separation examination revealed a normal clinical psychiatric evaluation.  In his report of medical history at that time the Veteran denied any depression or excessive worry or nervous trouble of any sort.  

In statements in support of his claim, the Veteran asserted that he was threatened with hanging and assaulted by a racist service member.  He added that no report of the incident was made to protect his attacker from punishment for the attack.  

In light of the above, further VA examination is required to determine whether a current acquired psychiatric disorder, to include PTSD, is related to service, particularly the alleged personal assault.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Pes Planus 

Clinical evaluation on the Veteran's entrance examination report in October 1988 noted moderate asymptomatic pes planus.  On a subsequent examination in September 1991, first degree pes planus was diagnosed.  The Veteran alleges that the boots he had to wear during service caused problems with his feet.   

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  An examination with opinion is needed to resolve this issue.  

Pseudofolliculitis Barbae 

The law requires that the agency of original jurisdiction initially consider evidence which was received at the agency of original jurisdiction before the claims file was transferred to the Board, and then readjudicate the claim and issue a Supplemental Statement of the Case.  38 C.F.R. § 19.31(b)(1) (2013).  The Statement of the Case addressing this issue was provided in May 2010.  Thereafter, in May 2014, the Veteran underwent a VA skin examination for his psuedofolliculitis barbae which is contained in his electronic VA folders.  However, a Supplemental Statement of the Case considering the additional evidence was not issued to the Veteran.  See 38 C.F.R. § 19.31.  Therefore, on remand, this procedural defect should be corrected.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA mental disorders examination by a psychologist or psychiatrist to determine the nature of the Veteran's current acquired psychiatric disorder and to obtain an opinion as to its relationship to active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based.  Additionally, the examiner should respond to the following questions: 

Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder arose during the Veteran's period of active service or is otherwise related to such period of service, to include an alleged personal assault?  

In rendering the opinion, the examiner should indicate whether he or she believes that the Veteran sustained a personal assault in service as he has alleged and identify any indicators in the service records or other contemporaneous records that support the contention that an assault occurred. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall afford the Veteran an additional VA examination so as to assess the nature and etiology of his asserted bilateral pes planus.  All diagnostic testing and evaluation deemed necessary must be performed. 

The examiner must review all pertinent records in the claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following:

Does the evidence clearly and unmistakably establish that the Veteran's pre-existing pes planus noted at service entrance were not aggravated during or by his period of service beyond their natural progression? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the 
Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


